     Case 5:18-cv-00073-LGW-BWC Document 70 Filed 07/13/20 Page 1 of 4


                                                                                               FILED
                                                                                    John E. Triplett, Acting Clerk
                                                                                     United States District Court
                      IN THE UNITED STATES DISTRICT COURT
                                                                                 By CAsbell at 3:36 pm, Jul 13, 2020
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               WAYCROSS DIVISION


 JAMAL E. COLLINS,

                Plaintiff,                                 CIVIL ACTION NO.: 5:18-cv-73

         v.

 THOMAS FERRELL, M.D.,

                Defendant.


                                           ORDER

        This matter is before the Court on Plaintiff’s Motion to Compel, doc. 65, and Defendant’s

Motion for Extension of Time to Complete Discovery, doc. 66. For the following reasons, the

Court DENIES Plaintiff’s Motion to Compel and GRANTS Defendant’s Motion for an

Extension.

I.      Plaintiff’s Motion to Compel

        For the second time, Plaintiff moves the Court for an order compelling Defendant to

produce several different items of discovery. Doc. 65. Plaintiff avers he submitted a written

request for the documents, in accordance with Federal Rule of Civil Procedure 34, on April 23

and May 27, 2020. Id. at 7. However, Plaintiff does not certify in his Motion he made a good

faith effort to resolve any discovery dispute with Defendant before seeking this Court’s

assistance. In his Response in Opposition to Plaintiff’s Motion to Compel, Defendant asserts

Plaintiff’s Motion is premature and does not comply with Rule 37. Doc. 68. Defendant agrees

Plaintiff served his first request for production of documents on April 23, 2020, and claims he
    Case 5:18-cv-00073-LGW-BWC Document 70 Filed 07/13/20 Page 2 of 4



timely served his responses and objections. 1 Id. at 2. Defendant states Plaintiff served a second

request for production of documents on May 25, 2020, and a third and fourth request for

production of documents on May 27, 2020. Id.

        For the same reason the Court denied Plaintiff’s first motion to compel, doc. 59, the

Court denies the instant Motion. Federal Rule of Civil Procedure 37 requires that a motion to

compel “include a certification that the movant has in good faith conferred or attempted to confer

with the person or party failing to make disclosure or discovery in an effort to obtain it without

court action.” This Court’s Local Rule 26.5 also requires that “a party seeking a protective order

or moving to compel discovery certify that a good faith effort has been made to resolve the

dispute before coming to the court.” The Court informed Plaintiff of these requirements in its

July 24, 2019 Order and Report and Recommendation. Doc. 24 at 13. These rules apply equally

to all litigants, whether proceeding pro se or represented by counsel. See McNeil v. United

States, 508 U.S. 106, 113 (1993). Plaintiff must first confer with Defendant regarding discovery

disputes and must attach a certification that he and Defendant conferred before moving for a

Court order compelling production of discovery.

        Furthermore, Defendant served a timely response to Plaintiff’s first request for

production, but Defendant’s responses to Plaintiff’s second, third, and fourth requests for

production were not due when Plaintiff filed the instant Motion to Compel. Plaintiff served his

requests for production on May 25 and May 27, 2020. Docs. 68-3, 68-4, 68-5. Under Federal

Rule of Civil Procedure 34(b)(2)(A), Defendant must serve his responses within 30 days after

they were served. Plaintiff filed his Motion to Compel on June 15, 2020, only 21 days after the


1
         Of the discovery sought in Plaintiff’s Motion to Compel, the first four items were addressed in
Plaintiff’s first request for production and Defendant’s first response. Docs. 68-1, 68-2. The remaining
items in the Motion to Compel were originally asked for in Plaintiff’s second, third, and fourth requests
for production. Doc. 68 at 4.


                                                     2
    Case 5:18-cv-00073-LGW-BWC Document 70 Filed 07/13/20 Page 3 of 4



May 25, 2020 request for production. Doc. 65. Therefore, Plaintiff’s Motion to Compel was

filed prematurely, before Defendant was even obliged to respond to Plaintiff’s requests for

production, and is due to be denied. Haynes v. JPMorgan Chase Bank, N.A., 466 F. App’x 763,

765-66 (11th Cir. 2012) (upholding district court’s denial of pro se plaintiff’s motion to compel

discovery as premature). For these reasons, the Court DENIES Plaintiff’s Motion to Compel.

II.     Defendant’s Motion for an Extension of Time to Complete Discovery

        Defendant moves for a 90-day extension of the discovery period and all other deadlines

in the case. Doc. 66. Due to complications caused by the ongoing COVID-19 pandemic and

resulting response, the parties will be unavailable for depositions until mid-August. Id. at 2–3.

Plaintiff filed a Response in opposition, arguing there has already had one 90-day extension and

Defendant could depose Plaintiff over video. 2 Doc. 69. Notably, Plaintiff does not claim he

would be prejudiced by an extension, merely that he wants the case to proceed. The Court is

sympathetic to Plaintiff’s objections but finds good cause to GRANT Defendant’s request for

one additional, limited extension and sets out the following new deadlines:



CLOSE OF DISCOVERY                                                                      October 5, 2020

POST-DISCOVERY STATUS REPORT DUE                                                        October 8, 2020

LAST DAY FOR FILING ALL CIVIL MOTIONS,
INCLUDING DAUBERT MOTIONS, BUT EXCLUDING
MOTIONS IN LIMINE                                                                    November 4, 2020

PRE-TRIAL ORDER DUE                                                                  December 7, 2020




2
         Defendant, in his Motion, claims the Georgia Deparment of Corrections has limited video
capabilities for hearings and depositions and is giving preference to court hearings, which could make it
difficult to depose Plaintiff within a short time frame. Doc. 66 at 3. Nothing in this Order prevents the
parties from conducting Plaintiff’s deposition by video.


                                                     3
  Case 5:18-cv-00073-LGW-BWC Document 70 Filed 07/13/20 Page 4 of 4



       All other deadlines and instructions in the Court’s March 24, 2020 Scheduling Notice

remain in full force and effect. Doc. 53.

       SO ORDERED, this 13th day of July, 2020.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                              4
